DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 in line 6, recites the limitations “an end of the rotating shaft” is indefinite, it is unclear if the end of the rotating shaft is the same recited in claim 1 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elge US. Patent (3,260,099) hereinafter Elge in view of Payne Patent (2,771,934) hereinafter Payne.
Regarding claim 1,
Elge discloses an annealing and drawing device (see fig.1-3) for an oxygen-free copper tube used for a mobile phone heat pipe with a large diameter-wall thickness ratio, comprising 

an annealing tube (19) is installed between the drawing die (8) and an inner wall of the box body (see fig.2-3, end of box by element 22), 
an induction heating wire (wire in element 19) is wound around the annealing tube (19, around the inside surface of the tube see fig 3), 
a fixing plate (91) is disposed on a side of the drawing die (8) away from the annealing tube (19), the fixing plate (91) is installed at a bottom end of the box body (see fig 2), and a supporting roller (marked as 57 in fig.2) is rotatably connected to the fixing plate (91); 
a tension adjusting mechanism (13, element 13 is recited to be a an improved pull unit and pulling creates tension) is disposed on a side of the supporting roller (marked as 57 in fig.2-3) away from the drawing die (8), an outer side of an end of the box body close to the tension adjusting mechanism (13) is provided with a support frame (36, see fig.2); 

    PNG
    media_image1.png
    274
    595
    media_image1.png
    Greyscale

Elge does not disclose a mounting plate, and the mounting plate is mounted on the ground, a supporting frame is fixed on a side of an upper end of the mounting plate, a servo motor is fixed at an upper end of the supporting frame, and a rotating shaft is fixed at an end of an output shaft of the servo motor; the rotating shaft is in key joint with 
Elge and Payne disclose both art in the same field of endeavor (i.e. metal deformation).
Payne, in a winding mechanism, teaches a mounting plate (marked as element 20, in fig.2), and the mounting plate (20) is mounted on the ground, a supporting frame (22) is fixed on a side of an upper end of the mounting plate (marked as element 20), a servo motor (41) is fixed at an upper end of the supporting frame (22), and a rotating shaft (51) is fixed at an end (52) of an output shaft of the servo motor (41, see fig.2); the rotating shaft (51) is in key joint with a winding wheel (50), and an end (end marked as element 28) of the rotating shaft away from the servo motor (41) is provided with a supporting mechanism (23,26,28). Payne teaches the winding mechanism is constructed to guide the tubing during operation (Col. 6 lines 55-56).
	It would have been obvious to the skilled artisan before the effective filing date to add to the system of Elge, a winding mechanism as taught by Payne as it is beneficial as taught by Payne to guide the tubing during a tube manufacturing operation in order to form coils of the tubing on a reel.
Regarding claim 6,
The prior art Elge as modified by Payne, discloses all limitations in claim 1.
Elge as modified by Payne, discloses wherein the supporting mechanism comprises an L-shaped supporting plate (Payne, 23,26, see fig.2), the L-shaped (Payne, 23,26) supporting plate is fixed on the mounting plate (Payne, marked as element 20, see fig.2), an upper end of the L-shaped supporting plate is provided with an arc groove (Payne, seat of element 51,since the shaft 51 is a cylinder as shown in fig.9, therefore 
Regarding claim 7,
The prior art Elge as modified by Payne, discloses all limitations in claim 1.
Elge discloses wherein openings (opening to allow element to pass through, see fig.1-3) are disposed in the middle of side walls of front and rear sides of the box body (see fig.1- 3).
Regarding claim 8,
The prior art Elge as modified by Payne, discloses all limitations in claim 1.
Elge discloses wherein supporting legs are fixed at lower ends of the box body (see fig.2), and stainless steel bases are welded to lower ends of the supporting legs (see fig.2). Elge does not disclose the bases to be made of stainless steel and since no criticality is recited for the bases to be made of stainless steel and well known in the mechanical art for bases to made of different material deemed suitable for effective support, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the bases to be made of stainless steel to ensure effective support of apparatus. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Elge in view of Payne as applied to claim 1 above, and further in view of Valdeck US. Patent (3,794,803) hereinafter Valdeck.
Regarding claim 2,
The prior art Elge as modified by Payne, discloses all limitations in claim 1.
Elge discloses a tension adjusting mechanism (13) but does not disclose wherein the tension adjusting mechanism comprises a mounting block, the mounting block is fixed at a bottom end inside the box body, and supporting rods are fixed at four upper corners of the mounting block; a connecting block is disposed between two of the supporting rods, an adjusting roller is rotatably connected between two of the connecting blocks, an upper end of the connecting block is in threaded connection with a connecting bolt, an upper end of the connecting bolt passes through a push plate, an outer side of the connecting bolt is sleeved with a spring , the spring is located between the push plate and the connecting block, the middle of the push plate is rotatably connected with a lead screw through a bearing, an outer side of the lead screw is in threaded transmission connection with a transmission nut, and the transmission nut is embedded in a top end of the box body.
Elge and Valdeck disclose both art in the same field of endeavor (i.e. metal deformation).

a mounting block (124), the mounting block (124) is fixed at a bottom end inside the box body (see fig.1), and supporting rods (125) are fixed at four upper corners of the mounting block (124); a connecting block (126,135) is disposed between two of the supporting rods (125), an adjusting roller (27) is rotatably connected between two of the connecting blocks (126,135), an upper end of the connecting block (135) is in threaded connection with a connecting bolt (136), 
an upper end of the connecting bolt (136) passes through a push plate (141), an outer side of the connecting bolt (136) is sleeved with a spring (145), the spring (145) is located between the push plate (141) and the connecting block (135), the middle of the push plate (141) is rotatably connected with a lead screw (vertical rod connected to element 140) through a bearing (137), an outer side of the lead screw (vertical rod connected to element 140) is in threaded transmission connection with a transmission nut (top portion of element 136), and the transmission nut is embedded in a top end of the box body (see fig.3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the tension adjusting mechanism such that it has a mounting block with support rods, a connecting blocks with roller, plate, screw and bolts. Examiner notes both references clearly teach the tension adjusting mechanism, therefore a simple substitution of Elge’s tension adjusting mechanism with that of the tension adjusting mechanism Valdeck will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3,
The prior art Elge as modified by Payne and Valdeck, discloses all limitations in claim 2.
Elge as modified by Valdeck, discloses wherein both sides of the connecting block (Valdeck, 126,135) are provided with sliding blocks (Valdeck, 144), the sliding blocks (Valdeck, 144) slide in sliding grooves (Valdeck, slots, see col.6 line 26), and the sliding grooves (Valdeck, slots, see col.6 line 26) are disposed on the supporting rods (Valdeck, 125).
Regarding claim 4,
The prior art Elge as modified by Payne and Valdeck, discloses all limitations in claim 2.
Elge as modified by Valdeck, discloses wherein a hand wheel (Valdeck, 139) is fixed at an upper end of the lead screw (Valdeck, vertical rod connected to element 140), the hand wheel (Valdeck, 139) is located above the box body (Valdeck, see fig.1), and a crank) is fixed on the hand wheel (Valdeck, 139).
Examiner notes, element 139 equates the wheel and crank.
Regarding claim 5,
The prior art Elge as modified by Payne and Valdeck, discloses all limitations in claim 4.
Elge as modified by Valdeck, discloses wherein the lead screw (Valdeck, vertical rod connected to element 140) is in threaded connection with a lock nut (Valdeck, 140), the lock nut (Valdeck, 140) is located between the hand wheel (Valdeck, 139) and the box 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2021

/S.O.B./Examiner, Art Unit 3725       

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725